  

First Name

 

  

Debtor 2

Fill in this information to identify your case:

Debtor 1 Tureka A, Dixor

        
  

n
Middie Name Last Name

 

(Spouse, if filing) First Name

 
    
 
   

  

(if known)

United States Bankruptcy Court for the: District of Delaware

Case number 18-12698-LSS

 

Middle Name Last Name

 

Official Form 427

Cover Sheet

for Reaffirmation Agreement 12/48

 

Anyone who is a party fo a reaffirmation agreement may fill out and file this form. Fill it out completely, attach it to the reaffirmation agreement,
and file the documents within the time set under Bankruptcy Rule 4008.

Explain the Repayment Tenns of the Reaffirmation Agreement

 

1.Who Is the creditor?

Santander Consumer USA Inc. dba Chrysler Capital as servicer for CCAP Auto Lease Ltd.
Name of the creditor

 

2.How much is the debt?

On the date that the bankruptcy case is filed 7,183.26 plus all unts due under the Lease at the
termination of the Lease.

To be paid under the reaffirmation agreement $7,183.26 plus all amounts due under the Lease at the
termination of the Lease.

. per month for *. months (if fixed interest rate)

* monthly installments in the amount of $399.07 (future payment amount under the Lease may be different)
commencing on 12/19/2018 and continuing on the same day of each succeeding month until the end of Lease term
(6/19/2020) plus all amounts due under the Lease at the termination of the Lease

 

 

3.What is the Annual
Percentage Rate (APR) Before the bankruptcy case was filed NIA
of interest? (See Under the reaffirmation agreement NIA [} Fixed rate
Bankruptcy Code [] Adjustable rate
§524(kM3){E).)
4.Does collateral secure [ ] No
the debt?
[x] Yes. Describe the collateral. Leased 17 JEEP GRAND CHEROK VIN: iC4RJFAGIHC771659

Current market vaiue $26,075.00

 

5.Does the creditor
assert that the debt is
nondischargeable?

{x} No
1 ] Yes. Attach an explanation of the nature of the debt and the basis for contending that the debt is nondischargeabie.

 

6.Using Information from
Schedule [: Your
Income (Official Form

 

income and expenses reported on Schediles | and J income and expenses stated on the reaffirmation agreement

6&. Combined monthly income from § ol 47 S] &&Monthly income from all sources s4Y 327 Ss y,

y

 

 

 

106] and Schedule J: line 12 of Schedule | after payroll deductions
Your Expenses (Official __. i
Form 106u), fill ( the 6&: Monthly expenses from line 22c of = — $ q 4 §5 CoS i Monthly expenses - 365: OK
amounts , Schedule J
&& Monthly payments on all — ¢5 > 6g:Monthly payments on all -—3s Q
reaffirmed debts not listed on reaffirmed debts not included in
Schedule J monthly expenses
6d: Scheduled net monthly income $ 5 a Y 9 6k:Present net monthly income $ s- a c /9
Subtract line 6b and 6c from 6a. Subtract lines 6f and 6g from 6e. -
¥f the total is less than 0, put the if the total is fess than 0, put the
number in brackets. number in brackets.
Official Form 427 Cover Sheet for Reaffirmation Agreement page 1
9

71635
1 Rapes As Resrmasber irinmen) Ieee

 

 

 

 

 

 

 

Figtteame Bintidie Nama Lasstieme
7 Awe the incon amos 2

oa ines Ga and Se nial
Meret? PERSE Eeudein wthy they anaciieert and completa tine 10

i5.A0e tee expense
amounts aia Maes ity ai
eae BF erent? S. Exnleia vilty thoy are tiifierent amd comptote Sine 10

OAs the wet inOay
Jneam sr tine Gh iess ait
than 0? EASE. A presumption wf ip tines (lens tee erewitor i a ede

   

 

 

 

Exgtain how the dettor sat make monty payments an the reshma Gent end pay eer Taiag
ony _best to mAke pas ments
—_— Boas 38 Joely thateack explansiion on Ines 7-0 are fee and comert.
ffeny ensweren fone His |
Hs: the Setator nook stam

APL thee sey evans con Mines Fo
wire Jp, GO Tp Hiteo FHL

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

agrsen\ent 49 2 ine and coment copy ef the realinmation exit belwvepn ire
Wulizit 13/1
| am BMT
DRE PDD Pye

Fe oe emeestae, Auomney to Fach

Ed Guel ARemey inact

Painted Barae

Gheacks ope.

{ ] Debter or Beviers Attempy

4] Crodiiar ar Crodiim’s Attomey

iL

pags z
 

B2400A/B ALT (Form 2400A/B ALT) (12/15) o Presumption of Undue Hardship

xi No Presumption of Undue Hardship

(Check box as directed in Part D: Debtor’s Statement
in Support of Reaffirmation Agreement.)

 

 

 

UNITED STATES BANKRUPTCY COURT

DISTRICT OF DELAWARE
In re: Case No. 18-12698-LSS
Tureka A. Dixon, Chapter 7

Debtor(s)

REAFFIRMATION AGREEMENT

[Indicate all documents included in this filing by checking each applicable box.]

ix] Part A: Disclosures, Instructions, and jx] Part D: Debtor’s Statement in Support of
Notice to Debtor (Pages 1 — 5) Reaffirmation Agreement
{x} Part B: Reaffirmation Agreement coh Patt E: Motion for Court Approval

fx] Part C: Certification by Debtor’s Attorney

[Note: Complete Part E only if debtor was not represented by an attorney during
the course of negotiating this agreement. Note also: If you complete Part E, you must
prepare and file Form 240C ALT - Order on Reaffirmation Agreement. ]

Name of Creditor: Santander Consumer USA Inc. dba Chrysler Capital as servicer for
CCAP Auto Lease Ltd,

OQ [Check this box if] Creditor is a Credit Union as defined in §19(b)(1)(a)(iv) of the
Federal Reserve Act

PART A: DISCLOSURE STATEMENT, INSTRUCTIONS AND NOTICE TO DEBTOR
1, DISCLOSURE STATEMENT
Before Agreeing to Reaffirm a Debt, Review These Important Disclosures:

SUMMARY OF REAFFIRMATION AGREEMENT
This Summary is made pursuant to the requirements of the Bankruptcy Code.

DATE OF DISCLOSURE STATEMENT: 11/29/2018

AMOUNT REAFFIRMED

 

The amount of debt you have agreed to reaffirm: $7,183.26 *

*Plus ali amounts due under the Lease at the termination of the Lease.

The amount of debt you have agreed to reaffirm includes all fees and costs (if any) that have
accrued as of the date of this disclosure. Your credit agreement may obligate you to pay additional amounts
which may come due after the date of this disclosure. Consult your credit agreement.
B2400A/B ALT (Form 2400A/B ALT) (12/15) 2
18-12698-LSS / XXXX3042 / 71835

ANNUAL PERCENTAGE RATE

 

[The armual percentage rate can be disclosed in different ways, depending on the type of debt.]

a. Ifthe debt is an extension of “credit” under an “open end credit plan,” as those terms are
defined in §103 of the Truth in Lending Act, such as a credit card, the creditor may disclose the
annual percentage rate shown in (i) below or, to the extent this rate is not readily available or not
applicable, the simple interest rate shown in (ii) below, or both.

(3) The Annual Percentage Rate disclosed, or that would have been disclosed to the debtor in
the most recent periodic statement prior to entering into the reaffirmation agreement
described in Part B below or, if no such periodic statement was given to the debtor during the
prior six months, the annual percentage rate as it would have been so disclosed at the time of
the disclosure statement: %.

— And/Or —

(ii) The simple interest rate applicable to the amount reaffirmed as of the date this disclosure
statement is given to the debtor: %. If different simple interest rates apply to different
balances included in the amount reaffirmed, the amount of each balance and the rate
applicable to it are:

$ @ %;
$ @_s—i®;
$ @ %,

b. Ifthe debt is an extension of credit other than under an open end credit plan, the creditor
may disclose the annual percentage rate shown in (i) below or, to the extent this rate is not readily
available or not applicable, the simple interest rate shown in (ii) below, or both,

* No interest rate under the Lease

(i) The Annual Percentage Rate under §128(a)(4) of the Truth in Lending Act, as disclosed
to the debtor in the most recent disclosure statement given to the debtor prior to entering into
the reaffirmation agreement with respect to the debt or, if no such disclosure statement was
given to the debtor, the annual percentage rate as it would have been so disclosed:

~~ And/Or —

(ii) The simple interest rate applicable to the amount reaffirmed as of the date this disclosure
statement is given to the debtor: %. If different simple interest rates apply to different
balances included in the amount reaffirmed,
B2400A/B ALT (Form 2400A/B ALT) (12/15) 3
18-12698-LSS / XXXX3042 / 71835
the amount of each balance and the rate applicable to it are:

 

$ @ %;
$C @ %;
$ @ %,

 

c. Ifthe underlying debt transaction was disclosed as a variable rate transaction on the most
recent disclosure given under the Truth in Lending Act:

The interest rate on your loan may be a variable interest rate which changes from time to
time, so that the annual percentage rate disclosed here may be higher or lower.

d. Ifthe reaffirmed debt is secured by a security interest or lien, which has not been waived
or determined to be void by a final order of the court, the following items or types of items of the
debtor’s goods or property remain subject to such security interest or lien in connection with the debt
or debts being reaffirmed in the reaffirmation agreement described in Part B.

Item or Type of Item Original Purchase Price or Original Amount of Loan
* Leased item: 17 JEEP GRAND $33,458.40
CHEROK VIN:

1C4RJFAG1HC771659

Optional --—- At the election of the creditor, a repayment schedule using one or a combination of the
following may be provided:

Repayment Schedule:

Your first payment in the amount of $ is due on (date), but the future
payment amount may be different. Consult your reaffirmation agreement or credit agreement, as
applicable.

— Or—
Your payment schedule will be: (number) payments in the amount of $ each,
payable (monthly, annually, weekly, etc.) on the (day) of each (week, month, etc.),

unless altered later by mutual agreement in writing.
—Or—

A reasonably specific description of the debtor’s repayment obligations to the extent known by the
creditor or creditor’s representative.

monthly installments in the amount of $399.07 (future payment amount under the
Lease may be different) commencing on 12/19/2018 and continuing on the same day of
each succeeding month until the end of Lease term (6/19/2020) plus all amounts due
under the Lease at the termination of the Lease.
B2400A/B ALT (Form 2400A/B ALT) (12/15) 4
18-12698-LSS / XXXX3042 / 71835

2. INSTRUCTIONS AND NOTICE TO DEBTOR

Reaffirming a debt is a serious financial decision. The law requires you to take certain
steps to make sure the decision is in your best interest. If these steps are not completed, the
reaffirmation agreement is not effective, even though you have signed it.

1. Read the disclosures in this Part A carefully. Consider the decision to reaffirm carefully.
Then, if you want to reaffirm, sign the reaffirmation agreement in Part B.

2. Complete and sign Part D and be sure you can afford to make the payments you are
agreeing to make and have received a copy of the disclosure statement and a completed and signed
reaffirmation agreement.

3. If you are represented by an attorney during the negotiation of your reaffirmation
agreement, the attorney must have signed the certification in Part C.

4, If you are not represented by an attorney during the negotiation of your reaffirmation
agreement, you must have completed and signed Part E.

5. The original of this disclosure must be filed with the court by you or your creditor. Ifa
separate reaffirmation agreement (other than the one in Part B) has been signed, it must be attached.

6. Ifthe creditor is not a Credit Union and you were represented by an attorney during the
negotiation of your reaffirmation agreement, your reaffirmation agreement becomes effective upon
filing with the court unless the reaffirmation is presumed to be an undue hardship as explained in Part
D. Ifthe creditor is a Credit Union and you were represented by an attorney during the negotiation of
your reaffirmation agreement, your reaffirmation agreement becomes effective upon filing with the
court.

7. If you were not represented by an attorney during the negotiation of your reaffirmation
agreement, it will not be effective unless the court approves it. The court will notify you and the
creditor of the hearing on you reaffirmation agreement. You must attend this hearing in bankruptcy
court where the judge will review your reaffirmation agreement. The bankruptcy court must approve
your reaffirmation agreement as consistent with your best interests, except that no court approval is
required if your reaffirmation agreement is for a consumer debt secured by a mortgage, deed of trust,
security deed, or other lien on your real property, like your home.
B2400A/B ALT (Form 2400A/B ALT) (12/15) 5
18-12698-LSS / XXXX3042 / 71835

YOUR RIGHT TO RESCIND (CANCEL) YOUR REAFFIRMATION AGREEMENT

You may rescind (cancel) your reaffirmation agreement at any time before the bankruptcy
court enters a discharge order, or before the expiration of the 60-day period that begins on the date
your reaffirmation agreement is filed with the court, whichever occurs later. To rescind (cancel) your
reaffirmation agreement, you must notify the creditor that your reaffirmation agreement is rescinded
(or canceled),

Frequently Asked Questions:

What are your obligations if you reaffirm the debt? A reaffirmed debt remains your personal
legal obligation. It is not discharged in your bankruptcy case. That means that if you default on your
reaffirmed debt after your bankruptcy case is over, your creditor may be able to take your property or
your wages. Otherwise, your obligations will be determined by the reaffirmation agreement which
may have changed the terms of the original agreement. For example, if you are reaffirming an open
end credit agreement, the creditor may be permitted by that agreement or applicable law to change the
terms of that agreement in the future under certain conditions.

Are you required to enter into a reaffirmation agreement by any law? No, you are not
required to reaffirm a debt by any law. Only agree to reaffirm a debt if it is in your best interest. Be

sure you can afford the payments you agree to make.

What if your creditor has a security interest or lien? Your bankruptcy discharge does not

eliminate any lien on your property. A “lien” is often referred to as a security interest, deed of trust,
mortgage or security deed. Even if you do not reaffirm and your personal liability on the debt is
discharged, because of the lien your creditor may still have the right to take the property securing the
lien if you do not pay the debt or default on it. If the lien is on an item of personal property that is
exempt under your State’s law or that the trustee has abandoned, you may be able to redeem the item
rather than reaffirm the debt. To redeem, you make a single payment to the creditor equal to the
amount of the allowed secured claim, as agreed by the parties or determined by the court.

NOTE: When this disclosure refers to what a creditor “may” do, it does not use the word
“may” to give the creditor specific permission. The word “may” is used to tell you what
might occur if the law permits the creditor to take the action. If you have questions about
your reaffirming a debt or what the law requires, consult with the attorney who helped you
negotiate this agreement reaffirming a debt. If you don’t have an attorney helping you, the
judge will explain the effect of your reaffirming a debt when the hearing on the reaffirmation
agreement is held.
BidQUASS ALT (Fon 240848 ALT (2253 6
BR-LAGE LDS f MLRNIOK f FPRAS

 

T {we} agree to vealfinn the debts arising wader the enedia genemment Gesorthed below.
L. Diief deacciption ofthe credit agreement: League dated O6/0/2817

2. Description of any changes te the credit agreomest marly as part of this veafiemsalion wgresipent: See Prot Ar Disclosure Statement
for realised pinomitasd payment tenes. Unless otherwise changer in this meafiinmation agreement, | (wed seater etl other
form: and nom Gone of the credit agreement, Asry changes ty the crnlit agrenment contained in this mewlifinmation mgreemeant will
not bbe aflectioy if this reaffirmation agrecment iz mptenfornealie after the expiration of the searkwion perind. WBelstor(s) represent
that neither dh, their atiomeps, aor agents made any changes Wh the reaiiirmatias snout, inkesest mete ar repayment terms ack
dorth io the original meafirmation agreement prepased by Creditor. The panics apxee thet any chenges madi ky Debtor(s), their
aitpraneys oF agente to the original agrecment sont by Crediver shell not be eafomcenbile mnters fhe Creditor planes iiltials mext to
muy prepased change in the reabinention smenel, interest nase or nepayment tera. ie the event such chenges ane maile without
Creditors initiate, the reaffirmation agreement dball be veritable by the Crediter at any tine, porritoiand

have been shoud and led with the Banicuptes Court,

Santander Consumer BGA line. dhe Chayaler Capital as servicer ter OCAP Aste Lease Ltd, in willing to have the Lease
sesinmed iby Sse bbox{s) upon such terms se ane contained in this affirmation sgreament. J {ove) auree that bby signing this
neaiiiretation agreement, | {ers} am providing aptifieztion to Sentamder Consumer ISA line, dba Chrysler Capital as sersinay for
CCAP Aate WLepse Ltd. that the Lease is assumed by die Deblor puyseant te 19 0.3.C. §365(pK2 0B.

Until invaicing is re-started, payments shold be mafied te cnediber at the faliswing aitreas:
Suntautier Consiemer 84 Ine. dbp Chaysier Capital as. servicer fer OCAIP Amin Lense
Eon.

   

 

 

 

PD. Box M1278
i. Warth, Tk 76262
FOLLGAWING ADDRESS:
Santander Consumer RA. inc. dbe Chrysler Capital ac servicer fer CCAP Amis Lease
td.
cla Steevart, Tinnen & Sengers, Lad,
28) Patton Ba
Rosevifle, MIN $5213
SRINATORE(S
Bamomer:
yv_iueeny A. Dixas

 

colt)
xe aN

 

 

 

 

 

Colbonuwer, alee reafiinning these debts

Prieta)

{Siymarerey Date of ereGtor accoptnine:
Dae: Decamberd. S018

 
B2400A/B ALT (Form 2400A/B ALT) (12/15) 7
18-12698-LSS / XXXX3042 / 71835

PART C: CERTIFICATION BY DEBTOR’S ATTORNEY (IF ANY). A | (t

[To be filed only if the attorney represented the debtor during the course of negotiating this
agreement. ]

(hereby certify that (1) this agreement represents a fully informed and voluntary agreement
by the debtor; (2) this agreement does not impose an undue hardship on the debtor or any dependent
of the debtor; and (3) I have fully advised the debtor of the legal effect and consequences of this
agreement and any default under this agreement.

Dp. [Check box, If applicable and the creditor is not a Credit Union.] A presumption of
undue hardship has been established with respect to this agreement. In my opinion, however, the
debtor is able to make the required payment.

Printed Name of Debtor’s ‘Attorney:

   
 

 

 
BARI ALT (isms B600MB ALT) (13) 14 sans ree
FIRNATION AGEEDMENT.

{Read and complete sections 1 and 2, OR. if the creditor is a Credit Union and the debear is
represented by an attermey, read section 3. Sign the approprinte sigpuatere linets) ema dave
Pour signature. ityou complete sections I and 2 amd your income less monthly expenses dove
nat leave enough to make the payments wader this reaffiruation agreement, check the bes gt
the top of page 1 indicating “Pressasption of Under Hardship.” Othervdse, wheck the ber at
ihe top of page 1 imdicating “No Pressmaption of Undue Hardship”)

1, Ibsliove this reaffirmation agreement will net impose an madue hardship on ay
dcpendems or me. can afford to make the payments on ths dct beranse my saouthly
income (eke home pay plus my other income received) is § 3 dend my actnal cummect mowthiy

OOS waving 2H © muke tho required payments on this realfirmed debt,

Tanderstand that if ay income less may sxowthly expenses doce mot eave enough tn make the

Pe ymacets, this reafinuation agreement is presumed to be an wadue kendship on me and quest be
reviewed by the court. However, this presmoption may be overcome if I explain to the sulistaciion of

ad etal] try of

¥

ake Of meifS +Cor ony pont IS Included
an additional page if weeded fer 2 full explanation) an Monthly experker

2. [received a. copy of the Reaffirmation Disclosure Statement in Part A ani a complet
gad signed reafiimation agreement.

  

 

 
  

 

  

 
 
 
 
 
  

    

 

 

 

Hioiut Debio, fam)

me aralool

—or—

[8 the creditor ts g Credit Union aud the debtor is represented by om atarney}

 
BISMOAIE ALY (Foun 240048 ALT) (12/5) §
1B-AZORC-LSS JKR RKO # TUES

PART E: MOTION FOR COURT APPROVAL
ito be completed aul files! only if the debtor is not represented by an attorney daring the course of
nigutiotiny this agreement. 7

 

I (we), the debtors}, affinn the following te be te and coment

Tam not cepresented by an attorney in cemmecton wik thas ne AVTTERCULLEDT?

ibeieve tis reniiimation agreement is in my best igterest based on the income and
expenses T hove disclosed in ny Siziement in Support of this reaffinmation aercemen: eal becamse
(provide any ad:itional relevant reasons the eourt should opnsider’:

‘Therefore, 3 ask the cowt for an onder approving this sesffimmation agreement under the
following provisions (check all anpiicable boxes}:

 

 

wi 11 UBC. § S24(c)(G) (debter is net represented by an attorney diuieg the comme of the
negotiation of the reafiimention auncement}

o iy US.C. § 524(us) (presumption of endue hardship has arisen because monthly expenees
exeped monthy income}

 

 
 

B2400C ALT (Form 2400C ALT) (12/15)

UNITED STATES BANKRUPTCY COURT
DISTRICT OF DELAWARE

 

In re Tureka A. Dixon, Case No. 18-12698-LSS
Debtor(s) Debtor Chapter 7

 

 

 

ORDER ON REAFFIRMATION AGREEMENT

The debtor(s) has (have) filed a motion for approval of
(Debtor(s))

the reaffirmation agreement dated made between the debtor(s) and
(Date of agreement)

Santander Consumer USA Inc. dba Chrysler Capital as servicer for CCAP Auto Lease Ltd..

The court held the hearing required by 11 U.S.C. § 524(d)

on notice to the debtor(s) and the creditor on

(Date)

COURT ORDER: LJ The court grants the debtor’s motion under 11 U.S.C. §

524(c)(6)(A) and approves the reaffirmation agreement described
above as not imposing an undue hardship on the debtor(s) or a
dependent of the debtor(s) and as being in the best interest of the
debtor(s).

OC The court grants the debtor’s motion under 11 U.S.C. § 524(k)(8)
and approves the reaffirmation agreement described above.

(1 The court does not disapprove the reaffirmation agreement under
11 U.S.C. § 524(m).

C The court disapproves the reaffirmation agreement under 11 U.S.C.
§ 524(m).

C The court does not approve the reaffirmation agreement.

BY THE COURT

Date:

 

United States Bankruptcy Judge
